DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2020 has been entered.

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Applicant has argued that the Wu reference discloses a tray formed from polyester rather than polypropylene as claimed. However, Wu discloses using polypropylene in paragraph [0035], cited in the prior Office Action. 
Applicant has argued that it would have been nonobvious to modify the tray taught by modified Wu such that the polypropylene and glass material is premixed without the addition of copolymers. Applicant notes that Kletecka et al. was cited to provide a teaching that the addition of copolymers to such a mixture is undesirable because it can lead to discoloration, and that Kletecka et al. mentions such discoloration happening during a gamma radiation treatment process; however, Wu is silent as to treating the tray with gamma radiation. Nonetheless, the Examiner maintains that one of ordinary skill in the art would have been motivated to avoid discoloration of the 
Regarding Applicant’s argument that one of ordinary skill in the art would not apply the teachings of Kletecka to Wu because the prior art provides no suggestion that a tray of polypropylene without the benefit of the addition of copolymers could withstand hydrogen peroxide sterilization, the Examiner contends that the prior art of record as a whole does not provide any teaching that would dissuade the skilled artisan from using a tray formed by premixing polypropylene and glass material without the addition of copolymers in a hydrogen peroxide sterilization process. The prior art of record does not mention any disadvantages associated with avoidance of copolymers during the tray formation process, and the Examiner maintains that the skilled artisan would have been motivated to premix the polypropylene and glass material without copolymers in order to prevent discoloration, as taught by Kletecka. 
Arguments relating to what is taught by the Amano reference are not germane to the rejection at issue because Amano was not relied upon the prior Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Patent Application Publication 20020192108) (already of record) in view of Yalcin et al. (“3M™ Glass Bubbles iM16K for Reinforced Thermoplastics”) (already of record), Rosato et al. (Plastics Design Handbook) (already of record) and Kletecka (US Patent 4,797,438) (already of record).
Regarding claim 1, Wu discloses a method of manufacturing and using a sterilization tray [0024-0026], the method comprising:
combining a quantity of polypropylene with a glass material comprising glass fibers [0011, 0035-0037, 0059];
molding the molten form of the combined quantity of polypropylene and glass material into a tray form thereby providing a sterilization tray [0066, 0071-0072];
wherein the tray form defines at least one recess (see cavity formed between side walls 20) for housing at least one medical instrument for sterilization [0024-0026] (Fig. 1);
wherein the sterilization tray is intended to act as a durable, sterilant-resistant vessel for housing medical instruments therein during a hydrogen peroxide sterilization process wherein the medical instrument and the sterilization tray are subjected to a hydrogen peroxide sterilant [0003, 0005, 0009, 0010, 0033, 0034].
Wu is silent as to the method comprising: the glass material comprising glass spheres in addition to the glass fibers; injecting the combined quantity of polypropylene with glass material into a sheet form and thermoforming the sheet form into the tray form; premixing the polypropylene and the glass material into a resin without the addition of copolymers prior to the injection molding; and subjecting the sterilization tray to a hydrogen peroxide sterilant.
As to the claimed step of subjecting the sterilization tray to a hydrogen peroxide sterilant, Wu discloses that it is important that the manufactured tray be capable of housing medical instruments during a hydrogen peroxide sterilization process without undergoing degradation, as discussed above; 
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to modify the method disclosed by Wu to comprise subjecting the tray to a hydrogen peroxide sterilant, as Wu teaches that it is known in the art to subject a material to such a sterilant in order to test the resilience of the material to the sterilization process, and the skilled artisan would have recognized the advantage in testing the tray’s resilience to a hydrogen peroxide sterilant in order to ensure that the tray is sufficiently robust for housing medical instruments during sterilization thereof. 
As to the claimed glass material comprising glass spheres in addition to the glass fibers, Yalcin et al. discloses a polypropylene article, wherein glass fibers are added during the process of forming the article as a filler material in order to improve the strength of the article (p. 1 col. 2 para. 2-p. 2 col. 1 para 3; p. 3 col. 1 para. 2-3). Yalcin et al. discloses that it is advantageous to add glass spheres as a filler material in addition to the glass fibers, because the addition of glass sphere filler material improves the density, flexural modulus, and production time of the polypropylene article to a greater extent than can be achieved with a glass fiber filler material alone (p. 1 col. 2 para. 2-p. 2 col. 1 para 3; p. 3 col. 1 para. 2-3; p. 4 col. 1 para. 1).
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to modify the glass filler material disclosed by Wu to comprise both glass fibers and glass spheres in the manner of Yalcin et al., as Yalcin et al. teaches that use of such a filler contributes to improved strength and production time of a polypropylene article, and the skilled artisan would have been motivated to use a production technique recognized in the art to improve the strength and production efficiency of the tray.

Rosato et al. discloses that the four major fabrication processes used to form finished articles from a plastic include thermoforming, extrusion, injection molding, and blow molding (p. 335 col. 1 para. 1, Table 6-1 on p. 336, p. 493 col. 1 para. 1) and that thermoforming in particular has many advantages over other fabrication processes, specifically, thermoforming yields a more robust product, that avoids stresses due to weld lines, than can be obtained with injection molding, owing to the physical processes involved in thermoforming (p. 493 col. 1 para. 2-p. 496 col. 1 para. 3). Rosato et al. discloses thermoforming comprises heating a sheet form of the plastic and forming the sheet into the finished article, wherein the plastic can be polypropylene and the finished article can be a container (p. 493 col. 1 para. 2-p. 496 col. 1 para. 3). The sheet form is obtained by injecting the plastic material into a sheet form (p. 278 col. 1 para. 2-3, p. 335 col. 1 para. 1, Table 6-1 on p. 336).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method taught by modified Wu et al. such that the sterilization tray is fabricated by injecting the combined quantity of polypropylene and glass material into a sheet form and thermoforming the sheet form of the combined quantity of polypropylene and glass material into a tray form thereby providing the sterilization tray, as Rosato et al. discloses that it was known in the art to use such a process to form a plastic (e.g. polypropylene) into a finished article wherein thermoforming has many advantages over other processes and in particular yields a more robust article than can be formed by injection molding, and the skilled artisan would have been 
As to the claimed step of premixing the polypropylene and the glass material into a resin without the addition of copolymers prior to the injection molding, Kletecka discloses a method of manufacturing a laboratory article configured to undergo sterilization without degradation (col. 3 line 22-col. 4 line 3) comprising obtaining a mixture of polypropylene and a stabilizing compound and injection molding or thermoforming the mixture to obtain a desired shape (col. 3 line 55-col. 4 line 3, col. 9 lines 1-35). Kletecka discloses that it is highly undesirable to introduce copolymers into the mixture prior to injection molding or thermoforming, because such compounds increase the likelihood of discoloration of the manufactured article (col. 9 lines 1-21).
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to modify the method taught by modified Wu such that copolymers are not added into the polypropylene/glass material premixture prior to injection molding, because Kletecka teaches that addition of such compounds can cause undesirable discoloration, and the skilled artisan would have been motivated to minimize discoloration of the tray in order to yield a higher value product. 
Regarding claim 5, Wu as modified by Yalcin et al. teaches the tray formed from polypropylene comprising a glass filler material comprising glass spheres and glass fibers, as set forth above. Wu further discloses providing a glass filler material to improve the strength of the formed tray [0011, 0059].
Wu is silent as to the sterilization tray including up to 30% glass material.
However, Yalcin further discloses that forming a polypropylene article with about 29% glass material yields an article with improved structural properties (p. 3 col. 1 para 2-3; Fig. 4, p. 3).
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to further modify the polypropylene tray taught by Wu to comprise to include 
Regarding claim 6, Wu in view of Yalcin et al., Rosato et al., and Kletecka teaches the sterilization tray, as set forth above, wherein the sterilization tray is intended to act as a durable, sterilant-resistant vessel for housing medical instruments therein during a steam sterilization process wherein the medical instrument and the sterilization tray are subjected to a steam sterilant (Wu-[0009, 0034-0037]).
Wu is silent as to the method further comprising subjecting the medical instrument and sterilization tray to a steam sterilization.
However, Wu teaches that steam sterilization is commonly used to sterilize medical instruments to render them safe for reuse [0005].
Based upon these teachings, it would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to modify the method taught by Wu et al. to further comprise subjecting the medical instrument and sterilization tray to a steam sterilization, as is known in the art, in order to ensure that the method effectively sterilizes the medical instruments and renders them safe for reuse in a medical procedure. 
Regarding claim 8, Wu in view of Yalcin et al., Rosato et al., and Kletecka teaches the sterilization tray, as set forth above, wherein the sterilization tray is intended to act as a durable, sterilant-resistant vessel for housing medical instruments therein during an ethylene oxide sterilization process wherein the medical instrument and the sterilization tray are subjected to an ethylene oxide sterilant (Wu-[0009, 0034-0037]).

However, Wu teaches that ethylene oxide-based sterilants are commonly used to sterilize medical instruments to render them safe for reuse [0005].
Based upon these teachings, it would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to modify the method taught by Wu et al. such that subjecting the medical instrument and sterilization tray to a chemical sterilant includes subjecting the medical instrument and sterilization tray to an ethylene-oxide based sterilant, as the skilled artisan would have been motivated to select a chemical sterilant recognized in the art to be effective in sterilization medical instruments in order to ensure that the method effectively sterilizes the medical instruments and renders them safe for reuse in a medical procedure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799